



Exhibit 10.1


CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”), is entered into this 12th day of
August, 2019, effective as of the 1st day of August 2019 (the “Effective Date”),
by and between Jesse E. Morris, a citizen and resident of Texas (“Consultant”),
and Quanta Services, Inc., a Delaware corporation with an address of 2800 Post
Oak Boulevard, Suite 2600, Houston, Texas 77056, including its associated
companies, affiliates, offices and subsidiaries, shareholders, officers,
directors, managers, employees, agents, attorneys, representatives and assigns
(collectively referred to herein as the “Company”).


WHEREAS, the Company provides specialty contracting services delivering
infrastructure solutions for the electric power, natural gas and pipeline, and
renewable energy industries, including the design, installation, repair and
maintenance of network infrastructure and related consulting, engineering and
constructions services;


WHEREAS, the Consultant has certain skills and expertise that may be useful to
the Company; and


WHEREAS, the Company desires to secure from Consultant certain consulting
services and Consultant desires to provide the Company with such services
pursuant to the terms set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Consultant and the Company
agree as follows:


1.Scope of Consulting Agreement and Services.


1.1.    Engagement. Beginning on the Effective Date, the Company will engage
Consultant as an independent Consultant to perform for the Company certain
services as described in Section 1.2 below, and Consultant hereby accepts such
engagement. With respect to such engagement, Consultant shall report to Earl C.
Austin, Jr., President and Chief Executive Officer of the Company, who shall (a)
provide Consultant with the Company’s requests for Consultant’s services along
with sufficient information for Consultant to properly perform those services
hereunder and (b) examine and review the services performed by Consultant, and
promptly notify Consultant in the event the performance of any such services is
deemed unsatisfactory by the Company. Notwithstanding anything contained herein
to the contrary, except as limited by the provisions of this Section 1 and
Sections 5 hereof, this Agreement shall be considered to be non-exclusive
relationship between the parties whereby Consultant shall be free to contract or
subcontract directly or indirectly with other companies and individuals during
the Term (as defined in Section 7.1 below) of this Agreement.


1.2.    Nature and Performance of Services. For purposes of this Agreement, the
term “services” shall include all obligations, duties, requirements and
responsibilities of Consultant for the successful completion by Consultant of
the work assigned to Consultant


1

--------------------------------------------------------------------------------





Exhibit 10.1


by the Company hereunder, including the furnishing of all supervision, labor,
materials and other supplies, in accordance with the terms and conditions set
forth herein. During the Term of this Agreement at such times as the Company may
reasonably request, Consultant agrees to be available to the Company, as needed,
to transition his duties, perform services for, consult with, advise and/or
otherwise assist the Company as may be requested by the Company. Consultant
shall only perform services that are authorized by the Company prior to the
performance of such services, including mutually agreed upon time schedules for
completion of such services, if appropriate. Consultant has the right, in
Consultant’s sole discretion, to accept or refuse any assignment offered by the
Company. Consultant will perform the requested services in a professional,
workmanlike and expeditious manner under the direction of the Company’s
directors and/or representatives, and comply, to the best of Consultant’s
ability, with the rules, regulations and instructions of the Company. In
consideration for such services, the Company will compensate Consultant as set
forth in Section 2 below. All services of Consultant provided to Company under
this Agreement shall be performed solely by Consultant, unless otherwise agreed
to in writing by the Company.


1.3.    Ability to Provide Services. Consultant represents and warrants that the
role as a Consultant for the Company as contemplated herein does not violate any
applicable law, and that Consultant will obtain and maintain any and all
permissions, approvals, qualifications, licenses, registrations and
authorizations required by any applicable law to serve in this capacity.
Consultant agrees to make all notices to and filings with any governmental
authority required for the due execution and performance of this Agreement.
Consultant represents that this engagement by the Company and the services
performed under this Agreement will not violate any obligations that Consultant
may have to any other party. Consultant acknowledges and agrees that the Company
shall be entitled in its discretion to disclose fully to any appropriate
governmental authorities the role of Consultant and its relationship to the
Company.


2.Compensation.


2.1.    Fees.  During the Term of this Agreement, the Company will pay the
Consultant for services performed pursuant to Section 1 above the monthly fee of
$10,000 (TEN THOUSAND AND 00/100 DOLLARS) (the “Fee”).  The Fee represents the
total compensation to be paid to Consultant for such services, and Consultant
will not be entitled to, and the Company shall have no obligation to provide to
Consultant, any other form of remuneration or benefit of any kind whatsoever,
except as may be explicitly provided herein. 


2.2.    Expenses. Consultant will be reimbursed by the Company for such
reasonable direct travel expenses and other reasonable out-of-pocket costs
actually incurred in the performance of Consultant’s services hereunder,
provided that such expenses and costs are approved by the Company in writing
prior to their incurrence pursuant to internal operating procedures of the
Company. Consultant agrees to supply the Company with receipts and other
supporting documentation for any expenses or costs to be reimbursed. Travel
expenses by commercial carrier will be reimbursed at economy class rates for


2

--------------------------------------------------------------------------------





Exhibit 10.1


domestic travel or business class rates for international travel. Use of
Consultant’s own automobile will be reimbursed at the current IRS mileage rate.


2.3.    Payment of Fees and Expenses. Consultant shall deliver to the Company no
later than the 10th day of each month an invoice for Fees, expenses and costs of
the preceding month that are payable under Section 2 and outlining the services
performed, hours worked and expenses and costs incurred. Payment for each
invoice shall be made by the Company within 30 days of its receipt. Such payment
of Fees to Consultant will represent the full and final payment for such
services rendered by Consultant to the Company.


2.4.    Taxes. Consultant shall be responsible for any and all taxes, levies or
other liabilities (including services taxes) that may result from the payment of
the Fees, expenses and costs, and all payments to Consultant will be made via
wire transfer to Consultant’s bank account (pursuant to wire instructions
provided by Consultant), except as otherwise mutually agreed by the parties
hereto. Consultant further acknowledges that Consultant is responsible for
filing, withholding, reporting and paying all applicable taxes that may be
applicable to the payment of the Fee or reimbursement of the expenses and costs,
including, without limitation, any social security and unemployment taxes.


3.    Independent Consultant. Consultant acknowledges that Consultant will serve
as an independent Consultant to the Company and will not be an agent, employee,
partner or joint venturer of the Company. During the Term (as defined below) of
this Agreement, Consultant shall always act as an independent Consultant and
nothing herein shall be construed to create any agency, partnership, joint
venture or other cooperative relationship between the Company and Consultant or
a relationship of employer and employee between the Company and Consultant. As
an independent Consultant, Consultant acknowledges that Consultant shall not be
entitled to any of the benefits the Company affords its employees and that
Consultant is not eligible to participate in any of the Company’s employee
benefit plans, including, without limitation, pension plans, vacation pay, sick
leave, health or disability benefits, unemployment insurance benefits,
retirement benefits, restricted stock grants or other employee benefits of any
kind. In addition, Consultant shall not be treated as an employee of the Company
for purposes of the Federal Insurance Contributions Act, the Social Security
Act, the Federal Unemployment Act, income tax withholding and any applicable
state or local laws, including without limitation, those pertaining to workers’
compensation, unemployment compensation and income tax withholding, and
Consultant shall be solely responsible for the withholding and payment of all
insurance premiums, including, but not limited to, health insurance and workers’
compensation insurance.


4.    Consultant’s Authority. The authority and powers of Consultant hereunder
are strictly limited to those necessary for the performance of the services
hereunder. Consultant shall not have the right, power or authority to bind,
represent or commit the Company in any way, manner or thing whatsoever, or
represent that it has any right to do so. In particular and notwithstanding
anything to the contrary herein, without the approval of the Company, Consultant
shall not: (a) make any representations or undertakings on behalf of the Company
or its affiliates, (b) represent as having authority to bind the Company or its
affiliates or to accept orders or conduct business on behalf of the Company or
its affiliates, (c) enter into or create any binding liability or obligation on
the Company or its affiliates or (d) represent that Consultant is or otherwise
hold itself out as a joint


3

--------------------------------------------------------------------------------





Exhibit 10.1


venturer, member, manager, partner, shareholder, director, officer, employee,
legal representative or commercial agent of the Company or its affiliates.


5.    Confidential Information; Non-Disclosure.


5.1.    Confidential Information. Consultant acknowledges that, in the course of
the services that will be performed pursuant to this Agreement, Consultant will
have access to trade secrets, intellectual property and proprietary or
confidential information related to the Company’s businesses, such information
shall include, but not be limited, to information concerning the Company’s
customers or partners (including their identities), pricing, processes,
suppliers, methods, operations, services, technologies, inventions, models,
engineering data, maps, test results, diagrams, specifications, processes,
drawings, contracts, marketing techniques and materials, marketing and
development plans, short-term and long-term business plans, strategies, employee
information, lists of prospects compiled by the Company, information received by
the Company from third parties that is subject to obligations of
confidentiality, other information regarding the Company’s business or accounts
that the Company informs Consultant (or that Consultant should know by virtue of
the circumstances under which he learned this information) is to be kept
confidential, and any other information that the Company designates as secret or
confidential (collectively the “Confidential Information”).


5.2.    Nature of Confidential Information. Consultant acknowledges and
recognizes this Confidential Information is not known to the Company’s
competitors or generally known within the specialized construction contracting,
electric power, telecommunication, renewable energy, or pipeline industries, the
Confidential Information was developed by the Company over a long period of time
and/or at its substantial expense, that the Company undertakes reasonable
efforts to protect this Confidential Information, and this Confidential
Information is of great competitive value to the Company. The Company makes no
express or implied representation or warranty as to the accuracy or completeness
of any Confidential Information and shall have no liability as a result of the
use of any Confidential Information.


5.3.    Ownership and Control of Confidential Information. All Confidential
Information shall be and remain the exclusive property of the Company, and no
right or license is granted (expressly, by implication, estoppel or otherwise)
to Consultant by virtue of this Agreement or any disclosure of Confidential
Information hereunder. Nothing in this Agreement obligates the Company to
disclose any Confidential Information to Consultant.


5.4.    Use and Disclosure Restrictions. During and after the Term of this
Agreement, Consultant will not (a) use any of the Confidential Information other
than as authorized by the Company within the scope of the services performed for
the Company hereunder or (b) disclose or transfer any Confidential Information
to any person or entity other than to the Company or to persons or entities to
whom disclosure has been authorized by the Company. Consultant understands that
it is not allowed to sell, license or otherwise exploit any products (including
software in any form) that embody or otherwise exploit in whole or in part any
Confidential Information or materials. Consultant will take all


4

--------------------------------------------------------------------------------





Exhibit 10.1


reasonable precautions to prevent the inadvertent or accidental exposure of the
Confidential Information. Consultant understands and agrees that all obligations
of confidentiality set forth in this Section 5.4 that apply to Consultant, and
all protections that apply to the Company herein, also hereby apply with regard
to any and all affiliates, subsidiaries, parents, clients and Consultants of the
Company.


5.5.    Publicity. No publicity releases (including news releases and
advertising) relating to this Agreement and the services performed hereunder
shall be issued by Consultant without the prior written approval of the Company.
Any inquiry that Consultant may receive from news media concerning this
Agreement will be referred to the Company’s representative for response. Any
technical paper, article, publication or announcement of advances generated in
connection with the services performed under this Agreement, during the Term of
this Agreement or in the future, shall require the Company’s prior written
approval.


5.6.    Return and Destruction of All Confidential Information. Upon the request
of the Company at any time and, in any event, without request, upon the end of
the Term of this Agreement, Consultant will (a) return to the Company all
tangible originals and copies of the Confidential Information, including any and
all notes, analyses, reports, summaries, compilations, studies or other
documents, writings or materials prepared or developed by, for or on behalf of
Consultant that contain, reflect or otherwise incorporate, use or rely on any
Confidential Information and (b) destroy or delete, as applicable, all such
information and materials stored in electronic, magnetic, optical or any other
intangible form and certify to the Company such destruction and deletion.
Consultant agrees not to retain any copies of any Confidential Information
materials after the end of the Term of this Agreement for any reason.


5.7.    Compliance with U.S. Export Control Laws. Consultant agrees not to,
directly or indirectly, transfer, export or re-export any technical data, or any
product, equipment or material embodying or made by use of any technical data,
that is part of the Confidential Information of the Company in violation of any
U.S. export control laws or regulations.


5.8.    Remedies. Consultant acknowledges and agrees that monetary damages or
other remedies at law would be inadequate to protect the Company against any
actual or threatened breach of this Section 5 by Consultant, and that any such
breach would cause irreparable harm, and, as such, agrees that the Company shall
be entitled to injunctive or other preliminary or equitable relief without proof
of actual damages or posting of any bond with respect to any such actual or
threatened breach. Such remedies shall not be deemed exclusive remedies for any
such breach, but shall be in addition to and without prejudice to any other
rights or remedies otherwise available to the Company.


6.    Trade Secrets. In accordance with the Defend Trade Secrets Act, the
Company hereby provides notice to each employee that Employee will not be held
criminally or civilly liable under any federal or state trade secret law for a
disclosure of a trade secret that is made in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney,
provided


5

--------------------------------------------------------------------------------





Exhibit 10.1


that it is disclosed solely for the purpose of reporting or investigating a
suspected violation of the law, or is made in a complaint or other document
filed in a lawsuit or other proceeding filed under seal so that it is not
disclosed to the public.


7.    Term and Termination.


7.1.    Term and Rights to Terminate. The term of this Agreement (the “Term”)
and Consultant’s engagement shall commence on the Effective Date and continue
for until December 31, 2019, subject to its earlier termination by either party
hereto upon written notice of termination to the other party with or without
cause.


7.2.    Effects of Termination. Except as may otherwise be expressly provided
herein, upon the termination of this Agreement for any reason pursuant to
Section 7.1 above, (i) Consultant shall immediately discontinue the performance
of services on the date and to the extent specified in the notice, (ii)
Consultant will promptly return all property of the Company or its affiliates
which may be held in Consultant’s custody or trust, including but not limited
to, equipment/and or documents of any nature whatsoever, and Consultant will not
duplicate or cause to have duplicated any documents relating to the services
performed by Consultant under this Agreement, except as may be specifically
authorized in writing by the Company, (iii) Consultant shall promptly return and
destroy all Confidential Information as provided in Section 5.6, (iv) Consultant
shall be paid the actual costs incurred during the performance of services
hereunder up to the date of termination that have not been previously reimbursed
by the Company, but only to the extent such costs are necessary, reasonable and
verifiable and have been incurred by Consultant prior to or in connection with
discontinuing the work hereunder, specifically excluding unabsorbed overhead or
anticipatory profit and (iv) neither party hereto shall have any further
obligations to the other under this Agreement beyond any other rights or
obligations that have accrued hereunder prior to the date of termination.


7.3.    Survival. Any provision of this Agreement which is expressly or by
implication intended to survive the termination of this Agreement, including
Section 5, shall survive and remain in effect after the termination of this
Agreement


8.    Governing Law. This Agreement will be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas applicable to
contracts to be performed exclusively therein without regard to the choice of
law previsions thereof. Any action to enforce this Agreement or address any
dispute hereunder shall be commenced in a court of competent jurisdiction within
the State of Texas, and the parties to this Agreement unconditionally waive
trial by jury. This Agreement will not be construed against any party on the
ground that it was the drafter of the Agreement or any particular provision. All
captions and headings herein contained are inserted for convenience of reference
only and shall not affect the meaning or interpretation of this Agreement.


9.    Notice. All notices, requests, demands, declarations and other
communications required hereunder or given pursuant hereto shall be in writing
and shall become effective (a) if given by facsimile, when transmitted and
receipt has been confirmed, (b) if given by courier or


6

--------------------------------------------------------------------------------





Exhibit 10.1


overnight delivery, when delivered by such courier or overnight delivery carrier
or (c) if personally delivered, when so delivered in person, addressed as
follows:
(i)    If to Consultant:    (ii)    If to the Company:
Jesse Morris    Quanta Services, Inc.
XXXXXXX    2800 Post Oak Blvd, Suite 2600
XXXXXXX    Houston, TX 77056
XXXXXXX    ATTN: General Counsel    


or at such other address as either party may from time to time designate for
itself by written notice to the other party.


10.    Assignment. The Company has chosen Consultant on the basis of
Consultant’s experience and qualifications, including Consultant’s reputation
for ethical business conduct and compliance with applicable laws. As such,
Consultant agrees not to assign any of its rights or obligations under this
Agreement or delegate the performance of any of the duties hereunder, to any
person or entity.


11.    Entire Agreement; Conflicts; No Third-Party Rights. This Agreement,
together with that certain Amended and Restated Indemnity Agreement dated
December 6, 2018, as further amended by Amendment No. 1 to Amended and Restated
Indemnity Agreement dated as of the date hereof, in each case between Consultant
and the Company (as so amended, the “Indemnity Agreement”), sets forth the
entire agreement between Consultant and the Company and fully supersedes and
replaces any and all prior and contemporaneous agreements or understandings,
written or oral, between the Company and Consultant pertaining to the subject
matter of this Agreement and the Indemnity Agreement. In the event of any
conflict between the terms and provisions of this Agreement and those of the
Indemnity Agreement, the terms and provisions of the Indemnity Agreement shall
prevail. A person who is not a party to this Agreement has no rights to enforce
or to enjoy any of the benefits of any term of this Agreement


12.    Partial Invalidity. Should any provision of this Agreement be declared or
be determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable, all remaining provisions of this Agreement shall otherwise remain
in full force and effect and be construed as if such illegal, invalid or
unenforceable provision had not been included herein.


13.    Waiver; Amendment. No term, provision or condition of this Agreement can
be waived, amended, supplemented or otherwise modified except in writing and
signed by the Company and Consultant, and then such waiver, amendment,
supplement or other modification shall only be effective in the specific
instance and for the specific purpose for which given.


14.    No Waiver. No failure or delay by either party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise or waiver thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege whatsoever
hereunder. The waiver by either party hereto of a breach of any of the
provisions


7

--------------------------------------------------------------------------------





Exhibit 10.1


of this Agreement shall not operate or be construed as a waiver of any
subsequent or simultaneous breach of the same or different provisions.


15.    Acknowledgment. The parties affirm that they have read this Agreement and
have had adequate time to consider the terms of the Agreement. Consultant and
the Company represent and acknowledge that in executing this Agreement they do
not rely upon and have not relied upon any representation or statement made by
any of the parties or by any of the parties’ agents, attorneys, employees or
representatives with regard to the subject matter, basis or effect of this
Agreement or otherwise, other than those specifically stated in this Agreement.


16.    Counterparts; Signatures. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument. It will not be necessary
in making proof of this Agreement or the terms of this Agreement to produce or
account for more than one such counterparts. Each party agrees that it will be
bound by its own facsimile or scanned signature and that it accepts the
facsimile or scanned signature of the other party to this Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


QUANTA SERVICES, INC.    CONSULTANT:






By: __/s/ Earl C. Austin, Jr.______________    ___/s/ Jesse E.
Morris_________________
Earl C. Austin, Jr.    Jesse E. Morris
President and Chief Executive Officer






8